DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leibel et al., U.S. PG-Pub 2006/0025772.
Regarding claims 1, 6 and 8, Leibel et al. discloses a bone fusion system comprising: an elongate plate (30) having a top face, a bottom face, and a plurality of apertures (68, 70, 72 and 74) therethrough (Figs. 5, 7); the elongate plate having a longitudinal dimension (9-9) between a first end and a second end and having a lateral dimension (8-8) between a first side and a second side, the plate having a curvature along the longitudinal dimension (Figs. 7, 9); the plurality of apertures arranged along .

Claim(s) 1-3, 9-11, 14, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schneider, U.S. PG-Pub 2016/0166294.
Regarding claims 1-3, Schneider discloses a bone fusion system comprising: an elongate plate (1) having a top face that is generally flat, a bottom face and a plurality of apertures therethrough (Figs. 5-6), the elongate plate having a longitudinal dimension between a first end and a second end and a lateral dimension between a first side and a second side, wherein the longitudinal dimension is at least three times greater than the lateral dimension and the lateral dimension is less than three times a diameter of each of the plurality of apertures (see examiner annotated Fig. 6 below);

    PNG
    media_image1.png
    250
    518
    media_image1.png
    Greyscale

the plurality of apertures arranged along the longitudinal dimension with three or more of the apertures configured to facilitate different trajectories of bone screws 
Regarding claims 9-11, Schneider discloses wherein the different trajectories of bone screws lies in at least three different planes (Fig. 7), wherein each of the plurality of apertures have a partially spheroidal countersink (4) (Fig. 2) and at least a subset of the plurality of apertures includes a frusto-conical portion (4) to facilitate a limited degree of angular variation in the trajectory of bone screws inserted therethrough (Fig. 1).
Regarding claims 14 and 15, Schneider discloses wherein the elongate plate is adapted for fusion of the lunate, capitate, hamate and triquetrum bones of the carpus, with one aperture adapted to correspond to each of the capitate, hamate and triquetrum bones and two apertures adapted to correspond to the lunate bone (Fig. 6).
Regarding claim 17, Schneider discloses a bone fusion plate comprising: an elongate plate structure (1) having a top face, a bottom face and defining a plurality of apertures (3) therethrough; the elongate plate having a longitudinal dimension between a first end and a second end and having a lateral dimension between a first side and a second side; the plurality of apertures arranged along the longitudinal dimension of the plate; wherein a first aperture of the plurality of apertures is configured to facilitate a first trajectory of a first bone screw in order to secure the first bone screw to a capitate bone; wherein a second aperture of the plurality of apertures is configured to facilitate a second trajectory of a second bone screw in order to secure the second bone screw to a hamate bone; wherein a third aperture of the plurality of apertures is configured to 
Regarding claims 18 and 20, Schneider discloses wherein the longitudinal dimension is at least three times greater than the lateral dimension and the lateral dimension is less than three times a diameter of each of the plurality of apertures (see examiner annotated Fig. 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, U.S. PG-Pub 2016/0166294 in view of Impellizzeri et al., U.S. PG-Pub 2012/0245643.
Schneider discloses the invention essentially as claimed except for the elongate plate further defining one or more secondary apertures therethrough, each of the one or more secondary apertures for receiving a Kirschner wire to facilitate stabilization of the elongate plate during implantation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate plate of Schneider to include secondary apertures in view of Impellizzeri et al. to permit passage of temporary stabilization pins for holding the elongate plate secure until fastening screws are inserted.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, U.S. PG-Pub 2016/0166294 in view of Mathoulin et al., U.S. PG-Pub 2006/0149249.
Schneider discloses the invention essentially as claimed except for comprising a plurality of cannulated screws.
Mathoulin et al. discloses a bone plate system having cannulated screws (6) (Fig. 3) such that the screws can be guided by a spindle into bone (Fig. 11 and [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Schneider to be cannulated in view of Mathoulin et al. to permit insertion, via a spindle, for more accurate placement of the screws within the elongate plate and bone. 

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, U.S. PG-Pub 2016/0166294 in view of Ahmad et al., U.S. PG-Pub 2007/0233123.
Schneider discloses the invention essentially as claimed except for having a plurality of locking screws with a first set of threads along at least a portion of the shaft and a second set of threads on or adjacent to a head of the screw, with the second set of threads having a different thread count than the first set of threads.
Ahmad et al. discloses bone screws having first and second sets of threads (106, 104) with different thread counts (118, 116 referred to as “pitch”) (Fig. 2) as such enables the screw to better draw first and second portions of bone together ([0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking screws of Schneider to have first and second threads with different thread counts in view of Ahmad et al. to permit the screw be more suitable for drawing together and securing multiple bone portions together.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, U.S. PG-Pub 2016/0166294 in view of Lewis et al., U.S. PG-Pub 2011/0224737.
Schneider discloses the invention essentially as claimed except for further comprising a frusto-conical drill guide adapted for insertion into at least one of the apertures to limit angulation when drilling a pilot hole in bone to receive a screw through a corresponding aperture

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schneider to include a frusto-conical drill guide in view of Lewis et al. to permit more accurate drilling into bone and to help define the limits that a variable locking screw can achieve in the plate.

Allowable Subject Matter
Claims 4, 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775